Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 11, 12, 13, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panusopone (US 2017/0347128).
	For claim 1, Panusopone discloses a coding method, comprising: 
	determining whether a size of a current block is larger than a minimum allowed quadtree leaf node size ([0050] minimum size for the quadtree), 
	wherein the minimum allowed quadtree leaf node size (Fig. 6A, 6B: e.g. CU 102n width) is not larger than a maximum allowed binary tree root node size (Fig. 6A, 6B: e.g. CU 102o width)
	and the minimum allowed quadtree leaf node size (Fig. 6A, 6B: e.g. CU 102a height)  is not larger than a maximum allowed ternary tree root node size (Fig. 6A, 6B: e.g. CU 102j height); 
	in response to determining that the size of the current block is not larger than the minimum allowed quadtree leaf node size ([0050] nodes may be recursively split into smaller nodes until a minimum coding unit size), 
	applying multi-type tree splitting to the current block, wherein the multi-type tree splitting comprises binary splitting or ternary splitting ([0056] In the proposed BTQT, four partitioning methods are supported: quadtree partitioning, binary partitioning, ternary partitioning, and asymmetric partitioning, and in embodiments the partitioning methods may occur in any order without limits on the type of partitioning operations that occur recursively within a CTU). 

	For claims 11-13, 17, and 20, Panusopone discloses the claimed limitations as discussed for the corresponding limitations in claims above.

Allowable Subject Matter
Claims 2-4, 6-10, 14-16, 18 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TSAI; Chia-Ming et al.	US 20210329233 A1	Methods and Apparatuses of Processing Video Pictures with Partition Constraints in a Video Coding System
Deshpande; Sachin G.	US 20210329303 A1	SYSTEMS AND METHODS FOR SIGNALING DECODING CAPABILITY INFORMATION IN VIDEO CODING
LI; Guichun et al.	US 20210266580 A1	BLOCK PARTITIONING AT PICTURE BOUNDARIES
Hsiang; Shih-Ta et al.	US 20210112247 A1	Signaling Block Partitioning Of Image And Video
ZHAO; Liang et al.	US 20210084309 A1	VIDEO CODING METHOD AND DEVICE FOR AVOIDING SMALL CHROMA BLOCK INTRA PREDICTION
LIM; Sung Chang et al.	US 20200413040 A1	METHOD AND DEVICE FOR ENCODING/DECODING IMAGE AND RECORDING MEDIUM HAVING BITSTREAM STORED THEREON
Panusopone; Krit et al.	US 20170347128 A1	BINARY TERNARY QUAD TREE PARTITIONING FOR JVET
LIM; Sung Chang et al.	US 20200288134 A1	IMAGE ENCODING/DECODING METHOD AND DEVICE, AND RECORDING MEDIUM STORING BITSTREAM
LEE; Jin Ho et al.	US 20200162729 A1	IMAGE PROCESSING METHOD, AND IMAGE ENCODING/DECODING METHOD AND DEVICE WHICH USE SAME
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485